PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/213,444
Filing Date: 19 Jul 2016
Appellant(s): DONG et al.



__________________
Thomas G. Wiseman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 3, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The rejection of claims 1 and 7 under 35 U.S.C. 103 as being unpatentable over Kodama in view of Wislicenus AND Hill is maintained.  Appellant’s arguments filed May 1, 2019 have been fully considered but they are not persuasive.  This rejection was affirmed at the patent trial and appeal board in the decision rendered on July 1, 2020.  The claims differ from those previously appealed by changing the functional language previously recited as “capable of binding palladium” to “characterized as capable of binding palladium in situ to form a ligand complex and the compound binds palladium forming a catalytic ligand complex with alkoxycarbonylation activity”.  As discussed in the final rejection these limitations do not impart a structural change and do not distinguish the claims from the prior art.  [Final rejection of February 3, 2021 page 9 ¶ 2].  Claim 7 is drawn to a single compound.  The board found that, “because the prior art combination renders obvious the compound recited in claim 7, the claim element “capable of binding palladium” is inherently met.” [Board Decision of July 1, 2020, page 12 ¶1].  In the same manner the additional functional limitations do not overcome the rejection.
With regard to the argument of unexpected results, as the board noted on page 15 in the footnote 6 it is the closest prior art that should be compared or art that is closer. [Board Decision of July 1, 2020, page 15 ¶2 and footnote 6].  Reference is made in the brief to “experimental work reported in the 10,696,702 patent and in the specification, especially, paragraphs [0198] – [0200] 1 but does compare the Pd complexes formed with the compound claim 7 as a ligand, labeled L2, to other homologous Pd complexes.  The complex with the butyl linker, L2, was poorer than the complex with the propyl ligand, L1, at catalyzing a particular reaction but better than those with a pentyl, L3, or hexyl, L4.  No comparison with the closest Kodama ligand cited in the rejection was made.  While the ligands can be used to make Pd complexes and such complexes can catalyze reactions, Pd is not a limiting structural feature. The recitation of a new use for an old product, capable of complexing to Pd and catalyzing reactions, does not make a claim to that old product patentable. It may be that the applicant has discovered a new use and this new use may be impacted by the bridge length, however the claims are not method claims or complexes of Pd. These inventions were subject to restriction as set forth in the requirement of December 30, 2016.  Applicant elected the invention of the compounds of Formula I and the species of claim 7 without traverse in the response of January 30, 2017.  There is no evidence of unexpected results for the claimed invention as compared to the closest prior art, Kodama. The evidence does not establish a nexus to the claimed invention since the claimed invention is not a Pd catalyst or the process of using a catalyst but an obvious variant of known ligands described in the art that may be combined with other metals including Au, Ag, Cu, or Pt for treating cancer.

Respectfully submitted,
/DAVID K O'DELL/Primary Examiner, Art Unit 1625            
                                                                                                                                                                                            Conferees:

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623      
                                                                                                                                                                                                  /BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
    

    
        1 The 10,696,702 patent issued from an application filed on February 7, 2019 that was published on August 15, 2019.  The current application was filed July 19, 2016 and claims priority to a German application filed July 23, 2015.